Citation Nr: 0713112	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  The veteran died in May 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The appellant filed a Motion to Advance her case on the 
Board's docket in April 2007.  Good or sufficient cause 
having been shown, the motion has been granted.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died in May 2003; his death certificate lists 
the immediate cause of death to be sepsis, due to or a 
consequence of pneumonia.  Other significant conditions 
contributing to death but not related to the underlying cause 
were listed as atrial fibrillation, critical illness 
polyneuropathy, dysphagia, and gastrointestinal bleed.
 
3.  During the veteran's lifetime, service connection had 
been established for bilateral hearing loss, tinnitus, and 
dizziness.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  A total service-connected disability rating was not in 
effect for ten years at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2006). 

2.  The criteria for establishing DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 3.102 (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection for the cause of the veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1318, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence that pertained to the claims.  The claim was 
readjudicated in September 2005.  Notice consistent with the 
provisions of Dingess was sent to the appellant in July 2006.

The appellant responded in October 2004 and indicated that 
she had previously submitted all evidence in her possession.  
In October 2005, the appellant waived the 60 day response 
period to the September 2005 supplemental statement of the 
case (SSOC) and requested that her claim be forwarded to the 
Board.  There is  no indication that there are any 
outstanding records.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical records; the 
veteran's death certificate; VA outpatient treatment and 
hospital records; and reports of VA examination.  The 
appellant declined the opportunity to present personal 
testimony in support of her appeal.

As discussed above, the VCAA provisions have been considered 
and complied with in regard to the cause of death and DIC 
claims.  The appellant was notified and aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any question as 
to an appropriate effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

This appeal arises out of the appellant's claim for DIC under 
the provisions of 38 U.S.C.A. § 1318.  Specifically, the 
appellant maintains that she is entitled to DIC benefits 
because the veteran should have been rated as totally 
disabled by reason of his service connected disabilities for 
a period of over ten years.



Cause of Death

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service medical records; the veteran's death 
certificate; VA outpatient treatment and hospital records; 
and reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
cause of the veteran's death.  In this regard, at the time of 
his death, service connection was in effect for bilateral 
hearing loss, tinnitus, and dizziness.  The death certificate 
reveals that the veteran died in May 2003 at the age of 79.  
The coroner indicated that the immediate cause of death was 
sepsis, due to or a consequence of pneumonia.  Other 
significant conditions contributing to death but not related 
to the underlying cause were listed as atrial fibrillation, 
critical illness polyneuropathy, dysphagia, and 
gastrointestinal bleed.
An autopsy was not performed.  

There is no evidence that the veteran's death from sepsis and 
pneumonia was related to his period of service.  The 
veteran's service medical records are devoid of any evidence 
of blood, respiratory, cardiac, neurological, or 
gastrointestinal disorders.   
 
Post-service, reports of VA examination dated in 1946, 1947, 
1948, 1949, 1973, and 1978 and VA outpatient treatment 
records dated between 1971 and 1976 are negative for evidence 
of sepsis or pneumonia.  VA outpatient treatment records 
dated in 1993 and 1994 show the veteran was treated for 
angina, hypertension, hyperlipidemia, gout, status post 
prostate cancer, and status post coronary artery bypass 
graft.

The May 1997 reports of VA examination confirmed the 
veteran's bilateral hearing loss, tinnitus, and dizziness.  
Records from the East Orange VA Medical Center indicate the 
veteran was in long term care in May 2003.  These records 
reveal the veteran was being treated for methicillin-
resistant Staphylococcus aureus bacteremia, afibrillation, 
status post colostomy due to colonic resection from a 
diverticular bleed, mild renal insufficiency, and mild 
cognitive impairment.

On the date of death, the veteran became unresponsive to 
stimuli.  He ceased to breath and no pulses were felt.  There 
were no heart sounds heard and pupils were fixed and dilated.  
The veteran was pronounced dead at 2:30 AM.  There was no 
indication that the veteran's death was the result of his 
military service or the service connected disabilities.

The appellant has not provided nor pointed to any medical 
evidence supporting the premise that the conditions causing 
the veteran's death were related to his military service.  As 
noted above, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack, supra.   Due 
to the lack thereof, the appellant's claim must be denied on 
a direct basis as there is no evidence that a service related 
disease or injury caused the veteran's death.  Moreover, 
there is no evidence of record that the veteran developed a 
cardiovascular disease, neurological disease, prostate 
cancer, or ulcer to a compensable degree within the year 
following his separation from active service.  38 C.F.R. §§ 
3.307, 3.309.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

DIC under Provisions of 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service connected.  A deceased veteran for purposes of this 
provision is a veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. 
§ 1318 (a)(b); 38 C.F.R. § 3.22 (2006).  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in relevant part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (emphasis added).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for certain claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in June 2003, such consideration is 
not warranted.

In this case, the record shows that at the time of the 
veteran's death in May 2003 service connection had been 
established for bilateral hearing loss (80 percent), tinnitus 
(10 percent), and dizziness secondary to hearing loss and 
tinnitus (10 percent).  A 40 percent rating was in effect 
from November 21, 1973, a combined 50 percent rating was in 
effect from April 17, 1996, and a combined 80 percent rating 
was in effect from April 17, 1997.  

The appellant does not assert, nor is there any indication, 
that the veteran had applied for total compensation but had 
not received a total rating due solely to clear and 
unmistakable error in a VA decision.  The veteran filed a 
claim for an increased rating in 1978 that was denied by a 
February 1979 decision.  The veteran next filed an increased 
rating claim in April 1997.  In an April 1998 rating 
decision, the RO awarded an increased 80 percent rating for 
bilateral hearing loss effective April 17, 1997.  The RO also 
awarded service connection for tinnitus and dizziness, and 
assigned separate 10 percent ratings effective April 17, 1996 
and April 17, 1997, respectively.  The veteran did not appeal 
the 1979 or 1998 rating decisions and they became final.  
38 C.F.R. §§ 20.302(b); 20.1103.

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC under 38 U.S.C.A. § 1318, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


